Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 9, 1976, convicting him of attempted sodomy in the first degree, upon his plea of guilty, and imposing sentence. Judgment reversed, on the law, and indictments dismissed, with leave to resubmit the charges to another Grand Jury. The indictment was fatally defective in that it failed to state the exact nature of the deviate sexual intercourse with which defendant is charged (see People v Jackson, 60 AD2d 893). Latham, J. P., Damiani, Cohalan and O’Connor, JJ., concur.